Exhibit 10.1

SUBLEASE BETWEEN MAIJ AND ODETICS INC.

1. Basic Provisions (“Basic Provisions”).

1.1   Parties: This Sublease (“Sublease”), dated for reference purposes only
September 30, 2003, is made by and between Odetics, Inc, a Delaware corporation
(“Sublessor”) and Maij, Inc., a California corporation (“Sublessee”),
(collectively the “Parties”, or individually a “Party”).

1.2(a) Premises: That certain portion of the Project (as defined below), known
as 1515 S. Manchester Ave., Anaheim, consisting of approximately 10,000 square
feet, currently occupied by Odetics, Inc. and MAXxess Inc. (“Premises”). The
Premises are located at: 1515 S. Manchester Ave., in the City of Anaheim, County
of Orange, State of California, with zip code 92802. In addition to Lessee’s
rights to use and occupy the Premises as hereinafter specified, Lessee shall
have nonexclusive rights to the Common Areas (as defined below) as hereinafter
specified, but shall not have any rights to the roof, the exterior walls, or the
utility raceways of the building containing the Premises (“Building”) or to any
other buildings in the Project. The Premises, the Building, the Common Areas,
the land upon which they are located, along with all other buildings and
improvements thereon, are herein collectively referred to as the “Project.”

1.2(b) Parking: 20 unreserved and 0 reserved vehicle parking spaces.

1.3   Term: 4 years and two months commencing on September 24 , 2003
(“Commencement Date”) and ending November 23, 2007 (“Expiration Date”);
provided, however, that notwithstanding the preceding clause, if the exact
location of the Premises is not designated in writing and mutually acceptable to
Sublessee and Sublessor as evidenced by a written memorandum signed by Sublessor
and Sublessee within 6 months after the Commencement Date, then the Term of this
Sublease shall be reduced from 4 years and two months to a Term of two years and
the Term of this Sublease shall commence on the Commencement Date and end on
September 23, 2005 (“Expiration Date”).

1.4   Early Possession: n/a (“Early Possession Date”).

1.5   Base Rent: $10,200 per month (“Base Rent)”, payable on the 1st day of each
month commencing October 1, 2003.

o    this box is checked, there are provisions in this Lease for the Base Rent
to be adjusted.

1.6   Lessee’s Share of Operating Expenses: (none (“Lessee’s Share”).

1.7   Base Rent and Other Monies Paid Upon Execution:

(a)

Base Rent: $10,200 for the period October 1, 2003- October 31, 2003 (b)

Security Deposit: $0 (“Security Deposit”).

(c)

Other: $ 0.

(d)

Total Due Upon Execution of this Lease: $10,200,00.

1.8   Agreed Use: The design, manufacture, testing and assembly of electrical
components and related legal uses, and general offices.

1.9   Real Estate Brokers: none

1.10 Guarantor: none.

1.11 Attachments. Attached hereto are the following, all of which constitute a
part of this Sublease:

o    Addendum consisting of Paragraphs;

o    a plot plan depicting the Premises and/or Project;

o    a current set of the Rules and Regulations;

o    a Work Letter;


--------------------------------------------------------------------------------


x   a copy of the Master Lease;

o    other (specify):

2.

Premises.

2.1   Letting. Sublessor hereby subleases to Sublessee, and Sublessee hereby
subleases from Sublessor, the Premises, for the term, at the rental, and upon
all of the terms, covenants and conditions set forth in this Sublease. Unless
otherwise provided herein, any statement of size set forth in this Sublease, or
that may have been used in calculating Rent, is an approximation, which the
Parties agree, is reasonable and any payments based thereon are not subject to
revision whether or not the actual size is more or less.

2.2   Condition. Sublessor shall deliver the Premises to Sublessee broom clean
and free of debris on the Commencement Date or the Early Possession Date,
whichever first occurs (“Start Date”), and warrants that the existing
electrical, plumbing, fire sprinkler, lighting, heating, ventilating and air
conditioning systems (“HVAC”), and shall be in good operating condition on said
date. If a noncompliance with such warranty exists as of the Start Date, or if
one of such systems or elements should malfunction or fail within the
appropriate warranty period, Sublessor shall, as Sublessor’s sole obligation
with respect to such matter, except as otherwise provided in this Sublease,
promptly after receipt of written notice from Sublessee setting forth with
specificity the nature and extent of such noncompliance, malfunction or failure,
rectify same at Sublessor’s expense. The warranty periods shall be as follows:
Coterminus with the term of this Sublease.

2.3   Compliance. Sublessor warrants that any improvements, alterations or
utility installations made or installed by or on behalf of Sublessor to or on
the Premises comply with all applicable covenants or restrictions of record and
applicable building codes, regulations and ordinances (“Applicable
Requirements”) in effect on the date that they were made or installed. Sublessor
makes no warranty as to the use to which Sublessee will put the Premises or to
modifications which may be required by the Americans with Disabilities Act or
any similar laws as a result of Sublessee’s use. If the Premises do not comply
with said warranty, Sublessor shall, except as otherwise provided, promptly
after receipt of written notice from Sublessee setting forth with specificity
the nature and extent of such noncompliance, rectify the same.

2.4   Acknowledgements. Sublessee acknowledges that: (a) it has been advised by
Sublessor and/or Brokers to satisfy itself with respect to the condition of the
Premises (including but not limited to the electrical, HVAC and fire sprinkler
systems, security, environmental aspects, and compliance with Applicable
Requirements and the Americans with Disabilities Act), and their suitability for
Sublessee’s intended use, (b) Except as specified herein, Sublessee has made
such investigation as it deems necessary with reference to such matters and
assumes all responsibility therefor as the same relate to its occupancy of the
Premises, and (c) neither Sublessor, Sublessor’s agents, nor Brokers have made
any oral or written representations or warranties with respect to said matters
other than as set forth in this Sublease. In addition, Sublessor acknowledges
that: (i) Brokers have made no representations, promises or warranties
concerning Sublessee’s ability to honor the Sublease or suitability to occupy
the Premises, and (ii) it is Sublessor’s sole responsibility to investigate the
financial capability and/or suitability of all proposed tenants.

2.5   Americans with Disabilities Act. In the event that as a result of
Sublessee’s use, or intended use, of the Premises the Americans with
Disabilities Act or any similar law requires modifications or the construction
or installation of improvements in or to the Premises, Building, Project and/or
Common Areas, the Parties agree that such modifications, construction or
improvements shall be made at:

x  Sublessor’s expense   o  Sublessee’s expense.

2.6   Vehicle Parking. Sublessee shall be entitled to use the number of
Unreserved Parking Spaces and Reserved Parking Spaces specified in Paragraph
1.2(b) on those portions of the Common Areas designated from time to time for
parking, Sublessee shall not use more parking spaces man said number. Said
parking spaces shall be used for parking by vehicles no larger than full-size
passenger automobiles or pickup trucks, herein called “Permitted Size Vehicles.”
Sublessor may regulate the loading and unloading of vehicles by adopting Rules
and Regulations as provided in Paragraph 2.9. No vehicles other than Permitted
Size Vehicles may be parked in the Common Area without the prior written
permission of Sublessor.

(a)   Sublessee shall not permit or allow any vehicles that belong to or are
controlled by Sublessee or Sublessee’s employees, suppliers, shippers,
customers, contractors or invitees to be loaded, unloaded, or parked in areas
other than those designated by Sublessor for such activities.

(b)   Sublessee shall not service or store any vehicles in the Common Areas.

(c)   If Sublessee permits or allows any of the prohibited activities described
in this Paragraph 2.6, then Sublessor shall have the right, without notice, in
addition to such other rights and remedies that it may have, to remove or tow
away the vehicle involved and charge the cost to Sublessee, which cost shall be
immediately payable upon demand by Sublessor.

2.7   Common Areas—Definition. The term “Common Areas” is defined as all areas
and facilities outside the Premises and within the exterior boundary line of the
Project and interior utility raceways and installations within the Premises that
are provided and designated by the Sublessor from time to time for the general
nonexclusive use of Sublessor, Sublessee and other tenants of the Project and
their respective


--------------------------------------------------------------------------------


employees, suppliers, shippers, customers, contractors and invitees, including
parking areas, loading and unloading areas, trash areas, roadways, walkways,
driveways and landscaped areas.

2.8   Common Areas—Sublessee’s Rights. Sublessor grants to Sublessee, for the
benefit of Sublessee and its employees, suppliers, shippers, contractors,
customers and invitees, during the term of this Sublease, the nonexclusive right
to use, in common with others entitled to such use, the Common Areas as they
exist from time to time, subject to any rights, powers, and privileges reserved
by Sublessor under the terms hereof or under the terms of any rules and
regulations or restrictions governing the use of the Project. Under no
circumstances shall the right herein granted to use the Common Areas be deemed
to include the right to store any property, temporarily or permanently, in the
Common Areas. Any such storage shall be permitted only by the prior written
consent of Sublessor or Sublessor’s designated agent, which consent may be
revoked at any time. In the event that any unauthorized storage shall occur then
Sublessor shall have the right, without notice, in addition to such other rights
and remedies that it may have, to remove the property and charge the cost to
Sublessee, which cost shall be immediately payable upon demand by Sublessor.

2.9   Common Areas—Rules and Regulations. Sublessor or such other person(s) as
Sublessor may appoint shall have the exclusive control and management of the
Common Areas and shall have the right, from time to time, to establish, modify,
amend and enforce reasonable and non-discriminatory rules and regulations
(“Rules and Regulations”) for the management, safety, care, and cleanliness of
the grounds, the parking and unloading of vehicles and the preservation of good
order, as well as for the convenience of other occupants or tenants of the
Building and the Project and their invitees. Sublessee agrees to abide by and
conform to all such Rules and Regulations, and to cause its employees,
suppliers, shippers, customers, contractors and invitees to so abide and
conform. Sublessor shall not be responsible to Sublessee for the noncompliance
with said Rules and Regulations by other tenants of the Project.

2.10 Common Areas—Changes. Sublessor shall have the right, in Sublessor’s sole
discretion, from time to time:

(a)   To make changes to the Common Areas, including, without limitation,
changes in the location, size, shape and number of driveways, entrances, parking
spaces, parking areas, loading and unloading areas, ingress, egress, direction
of traffic, landscaped areas, walkways and utility raceways which does not impar
in any material manner Sublessee’s prior use;

(b)   To close temporarily any of the Common Areas for maintenance purposes so
long as reasonable access to the Premises remains available;

(c)   To add additional buildings and improvements to the Common Areas;

(d)   To use the Common Areas while engaged in making additional improvements,
repairs or alterations to the Project, or any portion thereof; and

(e)   To do and perform such other acts and make such other changes in, to or
with respect to the Common Areas and Project as Sublessor may, in the exercise
of sound business judgment, deem to be appropriate.

3.

Possession.

3.1   Early Possession. If Sublessee totally or partially occupies the Premises
prior to the Commencement Date, the obligation to pay Base Rent shall be abated
for the period of such early possession. All other terms of this Sublease
(including but not limited to the obligations to pay Sublessee’s Share of Common
Area Operating Expenses, Real Property Taxes and insurance premiums and to
maintain the Premises) shall, however, be in effect during such period. Any such
early possession shall not affect the Expiration Date.

3.2   Delay in Commencement. Sublessor shall deliver possession of the Premises
by the Commencement Date.

3.4   Sublessee Compliance. Sublessor shall not be required to tender possession
of the Premises to Sublessee until Sublessee complies with its obligation to
provide evidence of insurance. Pending delivery of such evidence, Sublessee
shall be required to perform all of its obligations under this Sublease from and
after the Start Date, including the payment of Rent, notwithstanding Sublessor’s
election to withhold possession pending receipt of such evidence of insurance.
Further, if Sublessee is required to perform any other conditions prior to or
concurrent with the Start Date, the Start Date shall occur but Sublessor may
elect to withhold possession until such conditions are satisfied.

4.

Rent and Other Charges.

4.1   Rent Defined. All monetary obligations of Sublessee to Sublessor under the
terms of this Sublease (except for the Security Deposit) are deemed to be rent
(“Rent”). Rent shall be payable in lawful money of the United States to
Sublessor at the address stated herein or to such other persons or at such other
places as Sublessor may designate in writing.

4.3   Utilities. Sublessor shall pay for all water, gas, heat, light, power,
local telephone telephone services, trash disposal and other utilities and
services excluding janitorial and long distance telephone services supplied to
the Premises, together with any taxes thereon.


--------------------------------------------------------------------------------


5.

Security Deposit.    Not applicable.

6.

Agreed Use. The Premises shall be used and occupied only for the design,
manufacture, testing and assembly of electrical components and related legal
uses and for no other purpose.

7.

Master Lease.

7.1   Sublessor is the lessee of the Premises by virtue of a lease, hereinafter
the “Master Lease”, wherein 1515 S. Manchester, LLC is the lessor, hereinafter
the “Master Lessor”.

7.2   This Sublease is and shall be at all times subject and subordinate to the
Master Lease.

7.3   The terms, conditions and respective obligations of Sublessor and
Sublessee to each other under this Sublease shall be the terms and conditions of
the Master Lease except for those provisions of the Master Lease which are
directly contradicted by this Sublease in which event the terms of this Sublease
document shall control over the Master Lease. Therefore, for the purposes of
this Sublease, wherever in the Master Lease the word “Lessor” is used it shall
be deemed to mean the Sublessor herein and wherever in the Master Lease the word
“Lessee” is used it shall be deemed to mean the Sublessee herein.

7.4   During the term of this Sublease and for all periods subsequent for
obligations which have arisen prior to the termination of this Sublease,
Sublessee does hereby expressly assume and agree to perform and comply with, for
the benefit of Sublessor and Master Lessor, each and every obligation of
Sublessor under the Master Lease, with respect to the Premises hereunder only,
except for the following paragraphs which are excluded therefrom: 1.3, 1.5, 3.1,
4.3, 6.2(e), 6.2(f), 7.1(b), 7.2, 7.4(b), the parenthetical clause in 7.4 (c),
8.2, 8.3, 11, 13.1(c)(ii), 20, 22, 25, 30, 42, 51.

7.5   The obligations that Sublessee has assumed under paragraph 7.4 hereof are
hereinafter referred to as the “Sublessee’s Assumed Obligations”. The
obligations that sublessee has not assumed under paragraph 7.4 hereof are
hereinafter referred to as the “Sublessor’s Remaining Obligations”.

7.6   Sublessee shall hold Sublessor free and harmless from all liability,
judgments, costs, damages, claims or demands, including reasonable attorneys
fees, arising out of Sublessee’s failure to comply with or perform Sublessee’s
Assumed Obligations.

7.7   Sublessor agrees to maintain the Master Lease during the entire term of
this Sublease, subject, however, to any earlier termination of the Master Lease
without the fault of the Sublessor, and to comply with or perform Sublessor’s
Remaining Obligations and to hold Sublessee free and harmless from all
liability, judgments, costs, damages, claims or demands arising out of
Sublessor’s failure to comply with or perform Sublessor’s Remaining Obligations.

7.8   Sublessor represents to Sublessee that the Master Lease is in full force
and effect and that no default exists on the part of any Party to the Master
Lease.

8.

Assignment of Sublease and Default.

8.1   Sublessor hereby assigns and transfers to Master Lessor the Sublessor’s
interest in this Sublease, subject however to the provisions of Paragraph 8.2
hereof.

8.2   Master Lessor, by executing this document, agrees that until a Default (as
defined in the Master Lease) shall occur under the Master Lease, that Sublessor
may receive, collect and enjoy the Rent accruing under this Sublease. However,
if a Default (as defined in the Master Lease) shall occur in the Master Lease
then Master Lessor may, at its option, receive and collect, directly from
Sublessee, all Rent owing and to be owed under this Sublease, Master Lessor
shall not, by reason of this assignment of the Sublease nor by reason of the
collection of the Rent from the Sublessee, be deemed liable to Sublessee for any
failure of the Sublessor to perform and comply with Sublessor’s Remaining
Obligations.

8.3   Sublessor hereby irrevocably authorizes and directs Sublessee upon receipt
of any written notice from the Master Lessor stating that a Default exists under
the Master Lease, to pay to Master Lessor the Rent due and to become due under
the Sublease, Sublessor agrees that Sublessee shall have the right to rely upon
any such statement and request from Master Lessor, and that Sublessee shall pay
such Rent to Master Lessor without any obligation or right to inquire as to
whether such Default exists and notwithstanding any notice from or claim from
Sublessor to the contrary and Sublessor shall have no right or claim against
Sublessee for any such Rent so paid by Sublessee.

8.4   No changes or modifications shall be made to this Sublease without the
consent of Master Lessor.


--------------------------------------------------------------------------------


9.

Consent of Master Lessor.

9.1   In the event that the Master Lease requires that Sublessor obtain the
consent of Master Lessor to any subletting by Sublessor then, this Sublease
shall not be effective unless, within 10 days of the date hereof, Master Lessor
signs this Sublease thereby giving its consent to this Subletting.

9.2   In the event that the obligations of the Sublessor under the Master Lease
have been guaranteed by third parties then neither this Sublease, nor the Master
Lessor’s consent, shall be effective unless, within 10 days of the date hereof,
said guarantors sign this Sublease thereby giving their consent to this
Sublease.

9.3   In the event that Master Lessor does give such consent then:

(a)   Such consent shall not release Sublessor of its obligations or alter the
primary liability of Sublessor to pay the Rent and perform and comply with all
of the obligations of Sublessor to be performed under the Master Lease.

(b)   The acceptance of Rent by Master Lessor from Sublessee or any one else
liable under the Master Lease shall not be deemed a waiver by Master Lessor of
any provisions of the Master Lease.

(c)   The consent to this Sublease shall not constitute a consent to any
subsequent subletting or assignment.

(d)   In the event of any Default of Sublessor under the Master Lease, Master
Lessor may proceed directly against Sublessor, any guarantors or any one else
liable under the Master Lease or this Sublease without first exhausting Master
Lessor’s remedies against any other person or entity liable thereon to Master
Lessor.

(e)   Master Lessor may consent to subsequent sublettings and assignments of the
Master Lease or this Sublease or any amendments or modifications thereto without
notifying Sublessor or any one else liable under the Master Lease and without
obtaining their consent and such action shall not relieve such persons from
liability,

(f)    In the event of a Default (as defined in the Master Lease) under the
Master Lease, then Master Lessor may exercise any or all of its rights and
remedies under the Master Lease without regard to the existence of this Sublease
or, at its option and without being obligated to do so, may require Sublessee to
attorn to Master Lessor on the terms and conditions of this Sublease in which
event Master Lessor shall undertake the obligations of Sublessor under this
Sublease from the time of the exercise of said option to termination of this
Sublease but Master Lessor shall not be liable for any prepaid Rent nor any
Security Deposit paid by Sublessee, nor shall Master Lessor be liable for any
other Defaults of the Sublessor under the Sublease.

9.4   The signatures of the Master Lessor and any Guarantors of Sublessor at the
end of this document shall constitute their consent to the terms of this
Sublease.

9.5   Master Lessor acknowledges that, to the best of Master Lessor’s knowledge,
no Default presently exists under the Master Lease of obligations to be
performed by Sublessor and that the Master Lease is in full force and effect.

9.6   Such consent, and this Sublease, shall not be construed to modify, waive
or affect any of the terms or provisions of the Master Lease, regardless of any
inconsistency between this Sublease and the Master Lease. Without limiting the
foregoing, this Sublease and Master Lessor’s consent to it do not create any
obligations of Master Lessor to Sublessee or any rights of Sublessee enforceable
against Master Lessor.

11.   Representations and Indemnities of Broker Relationships. The Parties each
represent and warrant to the other that it has had no dealings with any person,
firm, broker or finder (other than the Brokers, if any) in connection with this
Sublease, and that no one other than said named Brokers is entitled to any
commission or finder’s fee in connection herewith. Sublessee and Sublessor do
each hereby agree to indemnify, protect, defend and hold the other harmless from
and against liability for compensation or charges which may be claimed by any
such unnamed broker, finder or other similar party by reason of any dealings or
actions of the indemnifying Party, including any costs, expenses, attorneys’
fees reasonably incurred with respect thereto.

12.   Attorney’s fees. If any Party or Broker brings an action or proceeding
involving the Premises whether founded in tort, contract or equity, or to
declare rights hereunder, the Prevailing Party (as hereafter defined) in any
such proceeding, action, or appeal thereon, shall be entitled to reasonable
attorneys’ fees. Such fees may be awarded in the same suit or recovered in a
separate suit, whether or not such action or proceeding is pursued to decision
or judgment. The term, “Prevailing Party” shall include, without limitation, a
Party or Broker who substantially obtains or defeats the relief sought, as the
case may be, whether by compromise, settlement, judgment, or the abandonment by
the other Party or Broker of its claim or defense. The attorneys’ fees award
shall not be computed in accordance with any court fee schedule, but shall be
such as to fully reimburse all attorneys’ fees reasonably incurred. In addition,
Sublessor shall be entitled to attorneys’ fees, costs and expenses incurred in
the preparation and service of notices of Default and consultations in
connection therewith, whether or not a legal action is subsequently commenced in
connection with such Default or resulting Breach ($200 is a reasonable minimum
per occurrence for such services and consultation).


--------------------------------------------------------------------------------


13.   No Prior or Other Agreements; Broker Disclaimer. This Sublease contains
all agreements between the Parties with respect to any matter mentioned herein,
and no other prior or contemporaneous agreement or understanding shall be
effective.

14.   Not used.

15.   Sublessee and Sublessor acknowledge that Sublessee may be required to move
to new operating space within 1515 S. Manchester during the term of the
agreement contemplated by the Sublease. Sublessor and Sublessee agree to
cooperate with such move to achieve minimal business disruption to Sublessee and
Sublessor.

16.   Sublessee shall be granted access to the gymnasium and cafeteria located
in 1515 S. Manchester Ave., Anaheim.

17.   Security Deposit: not applicable

18.   Sublessee agrees to maintain reasonable liability coverage for occurrence
in its premises, and to name Master Lessor as an additional insured.

19.   Not used.

20.   Not used.

21.   Sublessee may sublet the premises with the prior consent of Sublessor and
Master Lessor, which consent shall not be unreasonably withheld.

ATTENTION: NO REPRESNTATION OR RECOMMENDATION IS MADE BY ANY REAL ESTATE BROKER
AS TO THE LEGAL SUFFICIENCY, LEGAL EFFECT, OR TAX CONSEQUENCES OF THIS SUBLEASE
OR THE TRANSACTION TO WHICH IT RELATES. THE PARTIES ARE URGED TO:

1.                                      SEEK ADVICE OF COUNSEL AS TO THE LEGAL
AND TAX CONSEQUENCES OF THIS SUBLEASE.

2.                                      RETAIN APPROPRIATE CONSULTANTS TO REVIEW
AND INVESTIGATE THE CONDITION OF THE PREMISES. SAID INVESTIGATION SHOULD INCLUDE
BUT NOT BE LIMITED TO: THE POSSIBLE PRESENCE OF HAZARDOUS SUBSTANCES, THE ZONING
OF THE PROPERTY, THE STRUCTURAL INTEGRITY, THE CONDITION OF THE ROOF AND
OPERATING SYSTEMS, AND THE SUITABILITY OF THE PREMISES FOR SUBLESSEE’S INTENDED
USE.

Executed at:

 

Executed at:

Anaheim CA.

 

Anaheim CA.

on:

 

on:

September 30, 2003

 

September 30, 2003

 

 

 

By SUBLESSOR:

 

By SUBLESSEE:

Odetics, Inc., a Delaware corporation

 

Maij, Inc., a California Corporation

 

 

 

 

 

 

By:

 

 

By:

 

/s/ Gregory Miner

 

/s/ Wesley R. Appleby

Name Printed: Gregory Miner

 

Name Printed: Wesley R. Appleby

 

 

 

Title: Chief Executive Officer

 

Title: President & CEO

 

 

 

By:

 

 

By:

 

/s/ Gary Smith

 

 

Name Printed: Gary Smith

 

Name Printed:


--------------------------------------------------------------------------------


 

 

 

 

 

 

Title: Secretary

 

Title:

 

 

 

 

 

 

 

 

 

Address: 1515 S. Manchester Ave.

 

Address: 1515 S. Manchester Ave.

 

 

 

Anaheim, CA 92802

 

Anaheim, CA 92802

 

 

 

Telephone/Facsimile:

 

Telephone/Facsimile:

 

 

 

Federal ID No.

 

Federal ID No.

 

 

 

 

 

 

Consent to the above Sublease is hereby given.

 

 

 

 

 

Executed at:

 

Executed At:

 

 

 

on:

 

on:

 

 

 

 

 

 

By MASTER LESSOR:

 

By GUARANTOR(S): none

1515 S. Manchester, LLC

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name Printed:

 

 

 

By:

 

Address:

/s/ William McFarland

 

 

Name Printed: William McFarland

 

 

 

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

By:

 

Name Printed:

 

 

 

Name Printed:

 

Address:

 

 

 

Title:

 

 

 

 

 

Address:18800 Von Karman Ave., Ste. 100
Irvine, CA 92612

 

 

 

 

 

Telephone/Facsimile:

 

 

 

 

 

Federal ID No.

 

 

 

 

 

 


--------------------------------------------------------------------------------